Exhibit 10.4



 

VALIDITY AGREEMENT

THIS VALIDITY AGREEMENT (this “Agreement”) is made as of the 7th day of
November, 2008, by and among Clive Kabatznik (the “Principal”) and Full Circle
Partners, LP, a Delaware limited partnership (the “Secured Party”).

RECITALS

A.        The Principal is the President and Chief Executive Officer of
Silverstar Holdings, Ltd., a company organized under the laws of Bermuda
(“Company”), and has considerable expertise and familiarity in the management of
Company's business.

B.        Company, other Guarantors party thereto, the Borrower party thereto,
and Secured Party (as Agent on behalf of the Lenders) are parties to a Loan,
Guaranty and Security Agreement dated the date of this Agreement (as amended,
modified, restated, substituted, extended and renewed at any time and from time
to time, the “Loan Agreement”). Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the Loan Agreement.

C.        Under the Loan Agreement, the Borrower has obtained and is currently
indebted under, and may obtain in the future, certain loans or other financial
accommodations which are part of the Obligations of Borrower to Secured Party.
The Obligations are secured by the Collateral as set forth in various agreements
between Company, Borrower, the other Guarantors, and Secured Party.

D.        A condition of the making of the Loans is that the Principal enter
into this Agreement.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the premises, and for other good and
valuable consideration, receipt of which is hereby acknowledged, and intending
to be legally bound, Secured Party, the Principal and Company hereby agree as
follows:

 

1.

Recitals.

The parties hereto hereby acknowledge and agree that to the best of their
knowledge the Recitals are true and accurate in each and every respect.

 

2.

Assurances By Principal.

The Principal covenants and agrees for the benefit of the Secured Party that in
the event of a final, non-appealable judicial determination of the occurrence of
(a) fraud committed by the Principal in connection with the Loans and/or
Collateral, (b) gross negligence committed by the Principal in connection with
the Loans and/or Collateral, or (c) an intentional material misrepresentation by
the Principal in connection with the Loans and/or Collateral, the Principal
shall unconditionally, without setoff or deduction, indemnify, defend and hold
Secured Party harmless from any and all loss or damages (including, without
limitation, reasonable attorneys’ fees and other expenses and costs) but only to
the extent resulting from such fraud, gross negligence, or intentional material
misrepresentation. Secured Party's books and records shall be prima facie
evidence of the amount of any such loss or damage and any related expenses or
costs.

 

--------------------------------------------------------------------------------

 

 

3.

Default; Waiver; Etc.

(a)       Any default by the Principal under Section 2 of this Agreement will
cause immediate and irreparable injury to Secured Party and will authorize
recourse against the defaulting party by Secured Party, to include injunction,
specific performance and all other legal or equitable remedies.

(b)        The Principal agrees to pay all of Secured Party's reasonable
attorney’s fees and expenses relating to a default by the Principal under this
Agreement.

(c)         Neither Secured Party's entering into this Agreement, nor any
failure on the part of Secured Party in exercising any right, power, or
privilege under one or more of the instruments, security agreements or other
documents relating to the Loans shall operate as a waiver thereof, nor shall a
single or partial exercise thereof preclude any other or further exercise of any
other right, power or privilege. Secured Party's acceptance of this Agreement
shall in no way be deemed to obligate Secured Party to make any Loans. This
Agreement is intended solely for the benefit of Secured Party, its successors
and assigns to be used in the exercise of its absolute discretion from time to
time and shall not be interpreted to place on it directly or indirectly any
obligation or duty whatsoever to enforce the obligations of the Principal
hereunder.

 

4.

Termination.

This Agreement shall terminate upon the earliest of (a) the date on which
Secured Party has received payment of all amounts due and owing under the Loan
Agreement, including all fees and expenses of Secured Party due and owing under
the Loan Documents, and all commitments of Secured Party to provide loans or
other credit accommodations to Borrower have terminated, or (b) the date on
which the Collateral shall have been completely liquidated, with insubstantial
exceptions.

 

5.

Entire Agreement.  

Principal and Secured Party acknowledge that this written agreement represents
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There is
no unwritten oral agreement between the parties.

 

6.

Governing Law.  

THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO AGREEMENTS EXECUTED, DELIVERED AND PERFORMED WITHIN SUCH STATE,
AND EACH PARTY HEREBY AGREES TO THE JURISDICTION OF ANY STATE OR FEDERAL

 

2

 



 

--------------------------------------------------------------------------------

COURT LOCATED WITHIN THE STATE OF NEW YORK, AND WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED MAIL DIRECTED TO PRINCIPAL AND COMPANY AT THE ADDRESS AS IT APPEARS AT
THE FOOT OF THIS AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
FIVE (5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN DEPOSITED IN THE U.S.
MAIL, CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID. EACH PARTY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE
OF ANY ACTION INSTITUTED HEREUNDER AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION
SHALL AFFECT ANY PARTY’S RIGHT TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR AFFECT ANY PARTY’S RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST ANOTHER PARTY OR HIS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION.

7.         EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, AND (2) IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO. IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTIONS SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

3

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

PRINCIPAL     Name:

Address:

   

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Validity Agreement]

 

--------------------------------------------------------------------------------



 

 

 

SECURED PARTY

 

FULL CIRCLE PARTNERS, LP

By its Investment Manager

FULL CIRCLE FUNDING, LP

By its Managing Partners

 

 

By:

Name: 

Title:   

 

 

 

By:

Name: 

Title:   

 

Full Circle Partners, LP
Full Circle Funding, L.P.
800 Westchester Avenue, Suite S-620
Rye Brook, NY 10573
Attn.: Robert A. Blum
Facsimile No.:(203) 286-1445

 

 

 

 

 

 

 

[Signature page to Validity Agreement]

 

--------------------------------------------------------------------------------

STATE OF ___________________

 

COUNTY OF _________________

 

 

Before me, the undersigned authority, on this date personally appeared Clive
Kabatznik, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledge to me that he executed the same for the
purposes and consideration therein expressed.

 

 

Given under my hand and seal this _____ day of ______, 2008.

 

 

 

______________________________________

Notary Public

 

( S E A L )

 

 

My Commission Expires:

 

_____________________

 

 

 

 

 

 

[Notary Public to the Validity Agreement]

 

 